DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16844805, entitled: Internally Damped Crossbar Assembly Having a Friction Damped Isolator, filed on 04/09/2020.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (WO 2019179160).
Regarding claim 1, Fujita discloses a crossbar system facilitating isolation of a sensor assembly from external vibrations of a structure, the crossbar system comprising: a first crossbar assembly 3 comprising a first structure interface 34 operable to mount to a structure 7, a first payload mount interface 31 operable to couple to a payload mount 1, and a first isolator 33 between the first structure interface 34 and the first payload mount interface 31, the first isolator 33 comprising a first elastomeric body 33 operable to partially decouple the first structure interface 34 and the first payload mount interface 31 and dampen vibrations propagating through the first crossbar assembly 3; a second crossbar assembly 3 (as seen in Fig. 6) comprising a second structure interface 34 operable to mount to the structure 7, a second payload mount interface 31 operable to couple to the payload mount 1, and a second isolator 33 between the second structure interface 34 and the second payload mount interface 31, the second isolator 33 comprising a second elastomeric body 33 operable to partially decouple the first structure interface 34 and the second payload mount 31 interface and dampen vibrations propagating through the second crossbar assembly 3; and a payload mount 1 coupled to the first payload mount interface 31 and the second payload mount interface 31, the payload mount 1 operable to mount a sensor assembly 5.
Regarding claim 2, Fujita discloses where the first crossbar assembly 3 further comprises a first outer crossbar segment 342 coupled to the first structure interface 34 and the first isolator 33, and a first inner crossbar segment 32 coupled to the first payload mount interface 31 and the first isolator 33, and where the second crossbar 5assembly 3 further comprises a second outer crossbar segment 342 coupled to the second structure interface 34 and the second isolator 33, and a second inner crossbar segment 32 coupled to the second payload mount interface 31 and the second isolator 33.
	Regarding claim 8, Fujita discloses a crossbar assembly for facilitating isolation of a sensor assembly from external vibration of a payload system mount on a vehicle, the crossbar assembly comprising: an outer crossbar segment 31,32 comprising a payload mount interface 31 operable to mount to a payload mount 1, and an outer isolator interface 32 operable to mount to an isolator 33; an inner crossbar segment 34,342 moveable relative to the outer crossbar segment 31,32 in multiple degrees of freedom, the inner crossbar segment 34,342 comprising a structure interface 34 operable to mount to a structure 7, and an inner isolator interface 342 operable to mount to the isolator 33; and an isolator 33 supported by the outer 31,32 and inner 34,342 crossbar segments, the isolator 33 comprising an elastomeric component operable to elastically deform in response to relative movement between the outer and inner crossbar segments, and where the isolator 33 operates to partially decouple the outer crossbar segment 31,32 from the inner crossbar segment 34,342 and dampen vibrations propagating between the outer and inner crossbar segments.
Regarding claim 16, Fujita discloses a payload system mount comprising: a base structure; a support structure 7 rotatably coupled to the base structure (see para. [009] translated: “… the imaging device is fixed on the first bracket, the first bracket and the second bracket are rotatably arranged with each other…”) a crossbar system supported by the support structure 7, the crossbar system comprising: a first crossbar assembly comprising a first structure interface 34 coupled to the support structure 7, a first payload mount interface 31 operable to couple to a payload mount 1, and a first isolator 33 between the first structure interface 34 and the first payload mount interface 31, the first isolator comprising a first elastomeric body 33 operable to partially decouple the first structure interface 34 and the first payload mount interface 31 and dampen vibrations propagating through the first crossbar assembly; a second crossbar assembly 3 comprising a second structure interface 34 coupled to the support structure 7, a second payload mount interface 31 operable to couple to the payload mount 1, and a second isolator 33 between the second structure interface 34 and the second payload mount interface 31, the second isolator comprising a second elastomeric body 33 operable to partially decouple the first structure interface 34 and the first payload mount interface 31 and dampen vibrations propagating through the second crossbar assembly; a payload mount 1 coupled to the first payload mount interface 31 and the second payload mount interface 31; and a sensor assembly 7 coupled to the payload mount, the sensor assembly 7 comprising at least one sensor.
Regarding claim 17, Fujita discloses where the first crossbar assembly further comprises a first outer crossbar segment 342 coupled to the first structure interface 34 and the first isolator 33, and a first inner crossbar segment 32 coupled to the first payload mount interface 31 and the first isolator 33, and where the second crossbar assembly further comprises a second outer crossbar segment 342 coupled to the second structure interface 34 and the second isolator 33, and a second inner crossbar segment 32 coupled to the second payload mount interface 31 and the second isolator 33.
Double Patenting
Claims 1-2, 8, and 14-15 of this application are patentably indistinct from claims 1-9, 9, and 16-17 of Application No. 16/721,726. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-2, 8, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, and 16-17 of copending Application No. 16/721,726 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose equivalent structural elements, as seen in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Patentably Indistinct Claims
16/844,805
16/721,726
1
1
2
2
8
9
14
16
15
17


Allowable Subject Matter
Claims 3-7, 9-13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach or disclose the specific structure associated with the first and second isolators, as disclosed in claims 3-7, 9-13, and 16-20 of the instant application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Fujita, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 20200173511 to Miller et al., 20180004064 to Kim, and 6003829 to Martinsson teach crossbars for supporting mechanical devices, having vibration isolators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        2-Jul-22

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632